 LOCAL PTS 08       Case 3:18-cr-00334-JCH Document 105 Filed 01/28/21 Page 1 of 4
    (05/18)

                              UNITED STATES DISTRICT COURT
                                           for
                                        Connecticut


U.S.A. vs. Michael Bobowski                                Docket Number: 0205 3:18CR00334-001

                           Petition for Action on Conditions of Pretrial Release

COMES NOW Mallory Scirocco, U.S. Probation Officer, presenting an official report upon the conduct of
defendant Michael Bobowski, who was placed under pretrial release supervision by the Honorable Robert A.
Richardson, U.S. Magistrate Judge, sitting in the court at Hartford, Connecticut on the 5th day of October,
2018 under the following conditions:

The defendant is placed in the custody of:
 Person or organization Mother: Sandra Bobowski
 Address (only if above is an organization) 45 Terry Rd.
 City and State Hartford, Connecticut                         Tel. No.
 Submit to supervision by and report for supervision to the U.S. Pretrial Services Office
 telephone number                              no later than
 ✔ continue or actively seek employment.
 ✔ surrender any passport to: Defense Counsel
 ✔ not obtain a passport or other international travel document.
 ✔ abide by the following restrictions on personal association, residence, or travel:

     Restricted to the District of Connecticut unless prior permission received from the Court or
     Probation
 ✔ avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the

     investigation or prosecution including:

 ✔   get medical or psychiatric treatment:

 ✔   not use or unlawfully possess a narcotic drug or other controlled substance defined in 21 U.S.C. ¶ 802,
     unless prescribed by a licensed medical practitioner.
 ✔   not possess a firearm, destructive device, or other weapon
 ✔   not use alcohol        at all           ● excessively.
 ✔   submit to testing for a prohibited substance if required by the pretrial services office or supervising
     officer. Testing may be used with random frequency and may include urine testing, the wearing of a
     sweat patch, a remote alcohol testing system, and/or any form of prohibited substance screening
     testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
     accuracy of prohibited substance screening or testing.
 ✔   participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed
     by the pretrial services office or supervising officer.




                                                    Page 1 of 4
 LOCAL PTS 08       Case 3:18-cr-00334-JCH Document 105 Filed 01/28/21 Page 2 of 4
    (05/18)
 ✔   submit to location monitoring as directed by the pretrial services office or supervising officer and comply
     with all of the program requirements and instructions provided.
         You must pay all or part of the cost of the program based on your ability to pay as determined by the
         pretrial services officer or supervising officer.
 ✔    report as soon as possible, to the pretrial services office or supervising officer, every contact with law
      enforcement personnel, including arrests, questioning, or traffic stops.
     Modified Conditions (September 2, 2020):
     1) The defendant is prohibited from entering or visiting the address at 176 Whitney Street in
     Hartford, Connecticut. However, he may visit the address with his third-party custodian in order to
     remove his personal items. As noted during the hearing, the Government, U.S. Probation and the
     Court anticipate that this prohibition will be lifted or modified if and when U.S. Probation confirms
     that a specific individual has vacated the prohibited location, but, to the extent that many things can
     happen between now and then, the Court would prefer to address such a request in the future, after
     seeking input from the Government and U.S. Probation.

     On October 6, 2020, the Court granted the defendant's Motion to remove this modification following
     confirmation that a specific individual had vacated the prohibited location.

     2) The defendant will be placed on a curfew which restricts him to his residence from 9:00 P.M.
     until 7:00 A.M. each day. The curfew will be enforced or monitored through the use of the Smart
     Link system.

     On September 14, 2020, the defendant consented to a modification of his conditions, allowing the
     Probation Office discretion in choosing the modality of location monitoring. On the same date, the
     technology was changed from Smart Link to Radio Frequency (RF).

     On September 21, 2020, the Court granted the defendant's Motion to adjust his curfew, allowing him
     to leave his residence at 6:30 A.M. to attend classes at Lincoln Technical Institute.

     On October 16, 2020, Mr. Bobowski appeared before the Court and was sentenced to 32 months'
     incarceration, to be followed by three years' supervised release. He currently has a self-surrender
     date scheduled for March 31, 2021. He also has a hearing scheduled for February 10, 2021,
     regarding a Motion for Modification of his Judgment.

  RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
On January 15, 2021, the undersigned officer received a location monitoring alert, indicating that the radio
frequency (RF) unit in Mr. Bobowski's residence failed to connect to the central monitoring computer. The
undersigned officer attempted various troubleshooting techniques to remedy this alert with no success.

On January 16, 2021, the undersigned officer conducted a home visit for the purpose of replacing the location
monitoring equipment. Following the installation of the new equipment and multiple attempts to troubleshoot
the issue, it was determined that the equipment was still failing to connect to the central monitoring computer.
In order to continue enforcing the Court-ordered curfew, Mr. Bobowski was placed on Smart Link monitoring
through his cell phone, which requires that he to submit to random biometric check-ins (photo identifications
with a GPS coordinates at the time of the photo) to verify his location.



                                                      Page 2 of 4
 LOCAL PTS 08       Case 3:18-cr-00334-JCH Document 105 Filed 01/28/21 Page 3 of 4
    (05/18)
On January 19, 2021, the undersigned officer discussed the potential need for GPS monitoring with Mr.
Bobowski, given the connection issues with the RF unit and Mr. Bobowski's previous non-compliance with
Smart Link. Mr. Bobowski was hesitant about consenting to the installation of GPS monitoring and requested
to be able to speak with a new lawyer first. Mr. Bobowski has since reported that he is meeting with a new
lawyer on January 27, 2021.

Since January 16, 2021, Mr. Bobowski has missed four random Smart Link check-ins. On January 21, 2021,
Mr. Bobowski missed random check-ins at 1:54 A.M. and at 5:30 A.M.; he did submit an unscheduled check-
in (meaning that he initiated the check-in himself) at 7:01 A.M, which indicated he was home at that time.
Upon addressing the missed check-ins with Mr. Bobowski, he claimed that he did not receive either of the
above-noted alerts.

On January 21, 2021, the undersigned officer reported to Mr. Bobowski's residence to attempt installation of a
new RF unit, which was again unsuccessful due to apparent connection issues. Additionally, during the home
visit, the undersigned officer sent Mr. Bobowski a Smart Link check-in to ensure the application was working
properly; he received the check-in alert initiated during the visit.

During the evening hours on January 21, 2021, Mr. Bobowski missed a Smart Link check-in at 11:50 P.M. In
addition, on January 22, 2021, he missed a check-in at 2:06 A.M. Mr. Bobowski did submit unscheduled
check-ins (meaning that he initiated the check-ins himself) on January 22, 2021 at 12:36 A.M. and 5:26 A.M.,
both of which indicated that he was home. On January 22, 2021, the undersigned officer spoke with Mr.
Bobowski's mother and third-party custodian. She indicated that she believed Mr. Bobowski had remained in
the residence during his curfew hours.

Due to continued RF connectivity issues, on January 22, 2021, the undersigned officer spoke to Mr. Bobowski
and instructed him to connect the RF unit to his land-line phone, with the hope of eliminating the need for a
cellular signal. This did not fix the connection issues. During this time, Mr. Bobowski remained subject to
Smart Link monitoring to enforce his curfew; however, the RF unit also remained in place with the hope that
it would make a successful cellular connection.

On January 22, 2021, at approximately 5:28 P.M., the RF unit acquired the appropriate connection and all of
the events and alerts from the previous day were restored (meaning reported to the undersigned officer). The
receiver remained connected to a cellular signal until January 24, 2021 at 4:59 A.M. A review of the RF
records indicate that Mr. Bobowski left his residence, outside of his authorized curfew hours, on the evening
of January 22, 2021 at 11:00 P.M.. He returned at 11:07 P.M. only to leave again at 11:07 P.M. and return at
12:04 A.M. on January 23, 2021. Of note, is that on January 22, 2021, at 11:43 P.M., Smart Link sent a
notification to Mr. Bobowski requiring him to check-in to verify his location, which he failed to do. At 11:50
P.M. and 11:58 P.M., two additional Smart Link reminders notifications were sent. Smart Link records
indicate that Mr. Bobowski submitted a late, self-initiated check-in, at 12:07 A.M. on January 23, 2021,
approximately three minutes after the RF unit indicated that he had returned to his residence. Upon addressing
this with Mr. Bobowski, he denied leaving his residence during his curfew hours.

On January 26, 2021, the undersigned officer and a location monitoring specialist officer conducted a home
visit at Mr. Bobowski's residence in an attempt to troubleshoot the ongoing connection issue with the RF unit;
however, the connection issue was unable to be resolved.

The undersigned officer has exhausted all solutions to restore the cellular connection to the RF unit. As a


                                                     Page 3 of 4
 LOCAL PTS 08       Case 3:18-cr-00334-JCH Document 105 Filed 01/28/21 Page 4 of 4
    (05/18)
result, Mr. Bobowski remains subject to Smart Link monitoring; however, as noted above, he has not been in
compliance with the required check-ins. Additionally, the RF unit remains in place so that when it is able to
make a cellular connection, the undersigned officer receives the data that it has been collecting regarding Mr.
Bobowski's compliance with his curfew.
 PRAYING THAT THE COURT WILL ORDER a summons compelling Mr. Bobowski to appear and show
                                                              cause as to why his conditions of release should not be
                                                              modified or revoked.
         ORDER OF COURT                                           I declare under penalty of perjury that the
Considered and ordered this 28th day of                           foregoing is true and correct
    January     , 20 21    and ordered filed                      Executed on                    Jan 27, 2021
and made a part of the records in the above case.                                      Mallory Scirocco
                          Digitally signed by Janet C. Hall                         U.S. Probation Officer
Janet C. Hall             Date: 2021.01.28 11:29:24 -05'00'
      U.S. District Judge/Magistrate Judge

                                                                      Place            Hartford, Connecticut




                                                              Page 4 of 4
